STOCK PURCHASE AGREEMENT

This STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into
effective as of the ________________ 2018, by and between the undersigned person
or entity purchasing Shares pursuant to this Agreement (“Investor”), and
Canbiola, Inc., a Florida corporation (“Company”).

RECITALS

WHEREAS, the Company’s common stock is publically traded on OTCQB:CANB under the
symbol “CANB.”

WHEREAS, the Company wishes to sell to Investor and Investor wishes to purchase
from the Company, shares of common stock in the Company (“Shares”) as detailed
herein; and

WHEREAS, the Company and the Purchaser are executing and delivering this
Agreement in accordance with and in reliance upon exemption from securities
registration afforded under the Securities Act of 1933, as amended (the
“Securities Act”).

AGREEMENT

NOW, THEREFORE, in consideration of the premises and mutual covenants,
agreements, understandings, undertakings, warranties and promises, and intending
to be legally bound thereby, Investor and Company (each, a “Party,”
and collectively, the “Parties”), do hereby covenant and agree as follows:

1.

PURCHASE AND SALE OF STOCK

1.1

Purchase Price.  Upon the terms and subject to the conditions set forth in this
Agreement, the Company agrees to issue and sell to Investor, and Investor agrees
to purchase from Company,

___________________ newly-issued common shares of the Company (the “Shares”), at
a per share price of $0.029 for a total purchase price of $_____________ (the
“Purchase Price”) in cash or cash equivalent.




1.2

Closing Date. The closing of the purchase, sale and issuance of the Shares will
take place as soon as practicable, but in any event not later than the date
fifteen (15) days from the date of this Agreement (“Closing Date”).




1.3

Closing Deliveries. On or before the Closing Date, Company will deliver or cause
to be delivered to Investor (i) an executed copy of this Agreement, and (ii) a
certificate evidencing the Shares registered in the name of Investor or its
designated assign. On or before the Closing Date, Investor will deliver or cause
to be delivered to Company (i) an executed copy of this Agreement, and (ii) the
Purchase Price.




2.

INVESTOR COVENANTS, REPRESENTATIONS AND WARRANTIES

The Investor hereby covenants, represents and warrants to Company as follows:

2.1

Authorization; Binding Effect.  Investor has all requisite power and authority
to (i) execute and deliver this Agreement, and (ii) to carry out and perform its
obligations under the terms of this Agreement.  This Agreement has been duly
authorized, executed and delivered and constitutes the legal, valid and binding
obligation of Investor, enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or other





1 of 8

_____ Initials; _____ Initials







--------------------------------------------------------------------------------

laws relating to or affecting the enforcement of creditors’ rights generally in
effect from time to time and by general principles of equity.

2.2

No Conflicts with Agreements, Etc.  Neither the execution and delivery of this
Agreement nor the fulfillment of or compliance with the terms and provisions
hereof, will conflict with, or result in a breach or violation of any of the
terms, conditions or provisions of, or constitute a default under, any contract,
agreement, mortgage, indenture, lease, instrument, order, judgment, statute,
law, rule or regulation to which the Party is subject.

2.3

 Restricted Securities. Investor acknowledges and agrees that the Shares are
characterized as “restricted securities” under applicable U.S. federal and state
securities laws, including Rule 144 promulgated by the Securities and Exchange
Commission (“SEC”) under the Securities Act, and that pursuant to these laws,
Investor must hold the Shares indefinitely unless subsequently registered with
the SEC and qualified by state authorities, or an exemption from such
registration and qualification requirements is available. Neither the Company
nor any other person is under any obligation to register the Shares under the
Securities Act or otherwise. The Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Shares. It is further
understood that the stock certificates to be issued pursuant to the terms of
this Agreement may bear one or more legends restricting the transfer of the
Shares or as otherwise required by applicable state law.

2.4

Own Account. Investor is acquiring the shares of common stock issuable hereunder
for its own account for investment only and not with a view towards the public
sale or distribution thereof and not with a view to or for sale in connection
with any distribution thereof.

2.5

Qualification. Investor represents and warrants to the Company that it is
“Accredited Investor” as defined in Rule 501 under the Securities Act. Further,
Investor (i) understands that its investment in Shares involves a high degree of
risk, (ii) is experienced in making investments of the kind described in this
Agreement, (iii) is able to afford the entire loss of its investment in the
Shares, and (v) has no need for liquidity in its investment in Shares. Investor
is not purchasing Shares in any manner as a representative of a charitable
remainder unitrust or a charitable remainder trust.

If the Investor is an entity, Investor represents that: (i) it was not formed
for the purpose of investing in Shares; (ii) each of the Investor’s beneficial
owners participates in investments made by Investor pro rata in accordance with
its interest in Investor and, accordingly, the Investor’s beneficial owners
cannot opt-in or opt-out of investments made by the Investor; and (iii) the
Investor’s beneficial owners did not and will not contribute additional capital
(other than previously committed capital) for the purpose of purchasing the
Shares. Further, either (x) all of the Investor’s outstanding securities (other
than short-term paper) are beneficially owned by one natural person, or (y) the
Investor is not an “investment company” under Section 3(a) of the Investment
Company Act of 1940 or an entity which would be an “investment company” but for
the exception provided for in Section 3(c)(1) or Section 3(c)(7) of such Act.

If the Investor is an entity in which a holder of an interest in such entity may
decide whether or how much to invest by means of such entity in various
investment vehicles including Shares, then the Investor shall notify the Company
as to the number of holders of interests in the Investor, the number of holders
of interests in the Investor that hold interests in the Company through the
Investor, whether all are categorized as “accredited investors” as that term is
defined in Rule 501 under the Securities Act, and any changes to either such
number.

2.6

Due Diligence. Investor has received and reviewed the Company’s governing
documents including, but not limited to, its Articles of Incorporation, By-Laws
and Shareholder Agreements, and hereby agrees





2 of 8

_____ Initials; _____ Initials







--------------------------------------------------------------------------------

to be bound thereto and abide by the provisions thereof. Investor has been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Shares which
have been requested by the Investor. Investor has been afforded the opportunity
to ask questions of the Company and has received complete and satisfactory
answers to any such inquiries. If desired, Investor has consulted its own
advisors with respect to its proposed purchase of the Shares. Except as set
forth herein, no representations or warranties have been made to Investor by the
Company, or any officer, partner, agent, representative, employee or affiliate
thereof and, in entering into this transaction, the Investor is not relying upon
any information, other than that contained herein.

2.7

Public Solicitation. Investor did not learn of the Shares by way of general
solicitation and was not solicited by any person or entity without a
pre-existing relationship with Investor.

2.8

Investment Funds. The Investor represents and warrants that (i) the Shares are
to be purchased with funds that are from legitimate sources in connection with
its regular business activities and which do not constitute the proceeds of
criminal conduct; (ii) the Shares are not being acquired, and will not be held,
in violation of any applicable laws; (iii) the Investor is not listed on the
list of Specially Designated Nationals and Blocked Persons maintained by the
United States Office of Foreign Assets Control (“OFAC”); and (iv) the Investor
is not a senior foreign political figure, or any immediate family member close
associate of a senior foreign political figure.

2.9

Indemnification. Investor hereby agrees to indemnify and hold harmless the
Company, its officers and each other member of the Company or any manager,
member, officer, employee, agent or affiliate thereof from and against any and
all loss, damage or liability due to or arising out of a breach of any
representation or warranty of the Investor contained in this Agreement.

3.

COMPANY COVENANTS, REPRESENTATIONS AND WARRANTIES

The Company hereby covenants, represents and warrants to Investor as follows:

3.1

Authorization; Binding Effect.  The Company has all requisite power and
authority to (i) execute and deliver this Agreement, (ii) to issue its Shares as
contemplated hereunder, and (iii) to carry out and perform its obligations under
the terms of this Agreement.  This Agreement has been duly authorized, executed
and delivered and constitutes the legal, valid and binding obligations of the
Party, enforceable in accordance with its respective terms, except, in each
case, as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or other laws relating to or affecting
the enforcement of creditors’ rights generally in effect from time to time and
by general principles of equity.

3.2

No Conflicts with Agreements, Etc.  Neither the execution and delivery of this
Agreement nor the fulfillment of or compliance with the terms and provisions
hereof, nor the transfer of the Shares, will conflict with, or result in a
breach or violation of any of the terms, conditions or provisions of, or
constitute a default under, any contract, agreement, mortgage, indenture, lease,
instrument, order, judgment, statute, law, rule or regulation to which the Party
is subject.

3.3

 Valid Issuance of Shares. All Shares to be issued pursuant to this Agreement,
when transferred, shall be duly and validly issued, fully paid, and
nonassessable, and will be transferred free of liens, encumbrances and
restrictions on transfer other than (a) restrictions on transfer under this
Agreement and under applicable state and federal securities laws, and
(b) restrictions on transfer under the Company’s governing documents.

3.4

Legal Proceedings. There is no action, suit, proceeding, arbitration, claim,
investigation or inquiry pending or, to the Company’s knowledge, threatened by
or before any governmental body against the





3 of 8

_____ Initials; _____ Initials







--------------------------------------------------------------------------------

Company which, individually or in the aggregate, would reasonably be expected to
have a material adverse effect on the Company, nor are there any orders, writs,
injunctions, judgments or decrees outstanding of any court or government agency
or instrumentality and binding upon the Company or its affiliates that would
reasonably be expected to have a similar material adverse effect on the Company
or its operations.

4.

GENERAL PROVISIONS

4.1

Patriot Act. The Company reserves the right to request such information as is
necessary to verify the identity of the Investor. The Investor shall promptly on
demand provide such information and execute and deliver such documents as the
Company may request to verify the accuracy of the Investor’s representations and
warranties herein or to comply with the USA PATRIOT Act of 2001, as amended (the
“Patriot Act”), certain anti-money laundering laws or any other law or
regulation to which the Company may be subject (the “Relevant Legislation”).  In
addition, by executing this Agreement the Investor authorizes the Company to
provide the Company’s legal counsel and any other appropriate third party with
information regarding the Investor’s account, until the authorization is revoked
by the Investor in writing to the Company.

4.2

Attorneys’ Fees.  If any legal action or any arbitration or other proceeding is
brought for the enforcement of this Agreement, or because of an alleged dispute,
breach, default, or misrepresentation in connection with any of the provisions
of this Agreement, the successful or prevailing party or parties shall be
entitled to recover actual attorneys’ fees and other costs incurred in that
action or proceeding, in addition to any other relief to which it may be
entitled.

4.3

Further Assurances.  Subject to the terms and conditions of this Agreement, each
of the Parties hereto will use all reasonable efforts to take, or cause to be
taken, all action, and to do, or cause to be done, all things necessary, proper
or advisable under applicable laws and regulations to consummate and make
effective the transactions pursuant to this Agreement.

4.4

Successors and Assigns.  The terms and conditions of this Agreement shall inure
to the benefit of and be binding upon the respective successors and assigns of
the parties. Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the signatories hereto any rights, remedies,
obligations, or liabilities under or by reason of this Agreement.  

4.5

Assignment. Anything in this Agreement to the contrary notwithstanding, the
Parties may not assign any of their rights or interests in and under this
Agreement without the prior written consent of the other Party, and any
attempted assignment without such consent shall be null and void and without any
force or effect whatsoever.

4.6

Governing Law.  This Agreement shall be governed by and construed under the laws
of the State of California, disregarding any principles of conflicts of law that
would otherwise provide for the application of the substantive law of another
jurisdiction.  

4.7

Counterparts.  The Parties agree that this Agreement may be executed in one (1)
or more counterparts, each of which shall be an original, and all of which,
taken together, shall constitute one (1) and the same instrument.  The Parties
further agree that this Agreement may be executed by telecopy or fax of the
signature page, which countersigned faxed signature will for all purposes be
deemed an execution.

4.8

Notices.  Unless otherwise provided, any notice required or permitted under this
Agreement shall be given in writing, and shall be deemed effectively given upon
personal delivery to the Party to be notified,





4 of 8

_____ Initials; _____ Initials







--------------------------------------------------------------------------------

or four (4) days after deposit with the United States Post Office, postage
prepaid and addressed to the Party to be notified.  Any notice to a Party shall
be sent to its addresses set forth on the signature pages hereof, or at such
other address as a Party may designate by advanced written notice to the other
Party.

4.9

Entire Agreement; Amendments and Waivers.  This Agreement constitutes the full
and entire understanding and agreement between the Parties with regard to the
subjects hereof, and supersedes any and all prior or contemporaneous written or
oral negotiations, agreements, representations, and understandings of the
Parties with respect to such subject matter.  Any term of this Agreement may be
amended and the observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Parties.

4.10

Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

4.11

Interpretation.  The titles and subtitles used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement. No rule of construction or interpretation that disfavors the party
drafting this Agreement or any of its provisions will apply to the
interpretation of this Agreement.  Instead, this Agreement will be interpreted
according to the fair meaning of its terms. Where the context or construction
requires, all words applied in the plural shall be deemed to have been used in
the singular, and vice versa; the masculine shall include the feminine and
neuter, and vice versa; and the present tense shall include the past and future
tense, and vice versa.

IN WITNESS WHEREOF, the undersigned have executed this Stock Purchase Agreement
as of the date first set forth above.

Investor:







Name (print)







Address
















Investment: $

  Shares:




EIN/ SSN:










Accepted by the:

 Company, Canbiola, Inc.










Stanley L. Teeple, CFO








5 of 8

_____ Initials; _____ Initials







--------------------------------------------------------------------------------






















ACCREDITED INVESTOR REPRESENTATION




INSTRUCTIONS:




1. PLEASE NOTE THAT IT IS IMPORTANT THAT YOU REVIEW THIS ACCREDITED INVESTOR
REPRESENTATION AND THAT YOU RESPOND BELOW TO INDICATE THAT YOU SATISFY ANY OF
THE CRITERIA LISTED BELOW.




2.  THESE REPRESENTATIONS ARE PRESENTED IN ALTERNATIVE FORM.  PLEASE INITIAL THE
REPRESENTATION(S) YOU ARE MAKING IN THE BOX TO THE LEFT THEREOF.




ACCREDITATION




The undersigned understands that the Shares herein are not registered under the
Securities Act of 1933, as amended, and are being offered and sold in reliance
upon exemptions from registration under said Act.  The undersigned hereby
warrants and represents that the undersigned is an "Accredited Investor" as that
term is defined in Section 2(15)(ii) of said Act and Rule 501(a) of Regulation D
promulgated thereunder for the following reason(s):




Initial Below




______

The undersigned is a natural person whose individual net worth, or joint net
worth with the undersigned's spouse, at the date hereof, exceeds $1,000,000.





6 of 8

_____ Initials; _____ Initials







--------------------------------------------------------------------------------




______

The undersigned is a natural person who had an individual income in excess of
$200,000 in each of the two most recent years or joint income with his/her
spouse in excess of $300,000 in each of those years and reasonably expects to
reach the same income in the current year.




______

The undersigned is a trustee for an employee benefit plan within the meaning of
the Employee Retirement Income Security Act of 1974 if the investment decision
is made by a plan fiduciary, as defined in Section 3(21) of such Act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000, or, if a self-directed plan, with investment decisions made
solely by persons that are accredited investors.




______

The undersigned is an entity (trust, partnership, corporation, etc.) in which
all of the beneficiaries, partners, shareholders or other equity owners are
accredited investors for one or more of the foregoing reasons.  (Please also
initial the applicable reasons.)




______

The undersigned is an accredited investor for other reasons specified in Rule
501(a) of Regulation D promulgated under the Securities Act of 1933, as amended.
 (Please specify the applicable reason(s) in the space provided below.)




__________________________________________________________




__________________________________________________________







______________________________

____________________________________

Purchaser (Print Name)

Co-Purchaser, if any (Print Name)





7 of 8

_____ Initials; _____ Initials







--------------------------------------------------------------------------------










______________________________

_____________________________________

(Signature)

(Signature)




Dated: ______________________

Wiring Instructions




Canbiola Inc.
960 South Broadway, Suite 120
Hicksville NY 11801

TD Bank
Acct: 4319285981

ABA: 026013673




TD Bank

500 Old Country Road

Plainview, NY, 11803

516-931-2027











8 of 8

_____ Initials; _____ Initials





